ORDER

PER CURIAM.
Duane Akright appeals the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We find the motion court did not clearly err in denying Ak-right’s request for post-conviction relief after an evidentiary hearing. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).